Name: 83/627/EEC: Council Decision of 8 December 1983 appointing a member of the Advisory Committee on Training in Nursing
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-12-17

 Avis juridique important|31983D062783/627/EEC: Council Decision of 8 December 1983 appointing a member of the Advisory Committee on Training in Nursing Official Journal L 355 , 17/12/1983 P. 0043 - 0043*****COUNCIL DECISION of 8 December 1983 appointing a member of the Advisory Committee on Training in Nursing (83/627/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Decision 77/454/EEC of 27 June 1977 setting up an Advisory Committee on Training in Nursing (1), and in particular Articles 3 and 4 thereof, Whereas by its Decision 82/698/EEC (2) the Council appointed Mrs I. Leydon as a member for the period ending 7 October 1985; Whereas the Government of Ireland nominated Mrs Annette Donnellan on 3 May 1983, with a view to replacing Mrs I. Leydon, HAS DECIDED AS FOLLOWS: Sole Article Mrs Annette Donnellan is hereby appointed a member of the Advisory Committee on Training in Nursing in place of Mrs I. Leydon from 15 November 1983 for the remainder of the latter's term of office, which runs until 7 October 1985. Done at Brussels, 8 December 1983. For the Council The President E. YANNOPOULOS (1) OJ No L 176, 15. 7. 1977, p. 11. (2) OJ No L 292, 16. 10. 1982, p. 29.